OFFICE     OF   THE   A-ITORNEY       GENERAL       OF    TEXAS

                                       AUSTIN




Honorable B. !I'.
                Walter.
County Auditor
smith County
Tyler, Teus

Dear Sir:




tion   ha8   been     received
prtment.




                                               The rt*tutu        bve
                                               pruorlbed the dutiu,
                                    Of tb. OoElli.8iQll.~.'
       OOdR$8;~th. rSd.i.U.l
                          +?OU&h Vhioh th. dt.ffUMt
       COUiit408‘Wlt,&Id +Olll tho8. 8tatUt.8 lUl8t OOUW
       811 the.8UthOritJ W8t.d fa th. COUtlti.8.    . , .
             n    k &FJllZi..iOllClr.'OOUrt. .l'eOOWt8 Of
       li8Lit.ijUd8biotiOll  in thrt~th0i.P     WlthOZ’itg OX-
       tonA8 only to m8ttorr perteinlng to the gelur81
       wolfme of their reopeotive oountie8 and tht their
       poue~8 8re only tho8e Upre88u         or lmpli.dl~ oon-
       ierred upon them b7 l.u, --that      l., by the oon.ti-
       tutiOn .nd 8t8tute. Of th. .t.te. . . .I
              Th.re 1. no 1.W        8UthOrl8ing      OOUntier        to   0-d   OOUD-
tg f ti.     for    th. purpo...    1nquir.4           our 8tat. Con.tltU-
                                                   about.
tlon .180 Inhibit. don&ion8              and gP8tuitlar by oountio. from
.   L




        Honorable B.   T.   Walter., p8ge 2


        public fund.. Artlolo III, 8eotion 52, Texam Conotltutlon,
        reulo ln part a8 follou8r

                 "The L8gl8latur* oh811 h8ve no power to au-
            thorirr any oountr . . . to lend it0 credit or to
            gr.nt public monay or thw   of value in aid of,
            or to any individual, a.aociation or corporation
            whetsoover. . . .'
                 &be~nsuer your queotlon      in the negatlvo.